243 S.W.3d 346 (2008)
KENTUCKY BAR ASSOCIATION, Movant
v.
Steven F. CLAYPOOLE, Respondent.
No. 2006-SC-000242-KB.
Supreme Court of Kentucky.
January 24, 2008.
James L. Deckard, Executive Director, Linda Gosnell, Chief Bar Counsel, Jay R. Garrett, Deputy Bar Counsel, Kentucky Bar Association, Frankfort, KY, Counsel for Movant.
Timothy Denison, Louisville, KY, Counsel for Respondent.

OPINION AND ORDER
By Order entered on August 24, 2006, Respondent was suspended from the practice of law for thirty (30) days with an additional sentence of one hundred eighty-one (181) days probated for two years on the condition that he participate in the KYLAP Program and comply with the monitoring agreement. Thereafter, the KBA filed an Objection to the Automatic Reinstatement, pursuant to SCR 3.510(2), because it believed that Respondent had violated his KYLAP Supervision Agreement by testing positive for alcohol consumption. On September 21, 2006, the KBA filed with this Court a Motion to Show Cause and to Commence Suspension requesting the Court to issue a rule against Respondent to show cause why the 181-day suspension should not be imposed because of a violation of the terms of his probation.
On October 6, 2006, Respondent filed with this Court his Response to the Objection to the Automatic Reinstatement and Motion to Show Cause and Commence Suspension. Thereafter, the Court ordered that this matter be sent to the Board of Governors to conduct an evidentiary hearing on the issue of the reliability of the EtG test and its application in this case.
On February 5, 2007, the KBA filed a Motion to Reconsider for the Purpose of Clarification and to direct that the Board designate a member of the Bar to preside over the evidentiary hearing. On April 19, 2007, the Court granted the KBA's Motion and directed the Board to so designate a member of the Bar. However, before that hearing occurred, Respondent filed a notice to withdraw his objection to commencement of the 181-day probated suspension, which he has now served.
Therefore, the Court acknowledges Respondent's withdrawal of his objection to the commencement of the 181-day probated suspension in the above-referenced matter.
IT IS ORDERED that Respondent shall be suspended from the practice of law for a period of one hundred eighty-one (181) days commencing January 25, 2007.
All sitting. All concur.
ENTERED: January 24, 2008.
/s/ Joseph E. Lambert CHIEF JUSTICE